DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 2, “the sidewall” is indefinite.  It is unclear which sidewall is being referenced since claim 10 introduces a sidewall of the first channel and a sidewall of the second channel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecinski et al. (US 6,071,082; hereinafter Lecinski).
Regarding claim 1, Lecinski discloses a fan frame [10], comprising: a body [12, 26, 28, 30] having a main surface (bottom plate of mounting body portion [12] labeled [A]; see annotated Figure 3 below for all reference letters) and a first side [16] perpendicular to the main surface [A], wherein a first channel [48, 60] and a second channel [50, 62] adjacent to the first channel [48, 60] are formed in the body [12, 26, 28, 30], and a first space (see space accommodating mounting plate [54] delimited by dotted lines in annotated Figure 3 below labeled [B]) is formed among the main surface [A], the first side [16], a sidewall [C] of the first channel [48, 60], and a sidewall [D] of the second channel [50, 62]; and a first cover plate [42], disposed on the body [12, 26, 28, 30], covering the first space [B], wherein a first hole [44] is formed in the first cover plate [42], and the first space [B] communicates with an external environment via the first hole [44] (col. 3 line 4 - col. 5 line 28, Figures 1a-5b, and annotated Figure 3 below).

    PNG
    media_image1.png
    532
    908
    media_image1.png
    Greyscale

Regarding claim 2, Lecinski discloses the fan frame as claimed in claim 1, wherein the body [12, 26, 28, 30] further comprises an upper portion [26, 28, 30] and a lower portion [12], the upper portion [26, 28, 30] and the lower portion [12] each has a connecting structure [58, 66], and the upper portion [26, 28, 30] and the lower portion [12] are integrated by the connecting structures [58, 66] (col. 3 lines 4-11, 53-60, col. 5 lines 17-20, and Figures 3-5b).
Regarding claim 3, Lecinski discloses the fan frame as claimed in claim 2, wherein the upper portion [26, 28, 30] and the lower portion [12] each has a positioning structure [68, 70, 72] located on the sidewall [C] of the first channel [48, 60] and/or the sidewall [D] of the second channel [50, 62] (col. 4 lines 2-9, 38-51, col. 5 lines 14-17, Figures 3-5a, and annotated Figure 3 above).
Regarding claim 4, Lecinski discloses the fan frame as claimed in claim 1, further comprising: a first base [E] disposed in the first channel [48, 60]; a second base [F] disposed in the second channel [50, 62]; and a plurality of ribs [G] disposed around the first base [E] and the second base [F], wherein the first base [E] and the second base [F] are connected to the body [12, 26, 28, 30] via the ribs [G] (col. 3 lines 4-15, Figures 1a, 2-3, 5a-5b, and annotated Figure 3 above).
Regarding claim 6, Lecinski discloses the fan frame as claimed in claim 1, wherein the first channel [48, 60] and the second channel [50, 62] penetrate the body [12, 26, 28, 30] (col. 3 line 61 - col. 4 line 2, col. 4 line 62 - col. 5 line 2, and Figures 1a, 2, and 4).
Regarding claim 7, Lecinski discloses the fan frame as claimed in claim 1, wherein the body [12, 26, 28, 30] further has a second side [14] that is parallel to the first side [16] of the body [12, 26, 28, 30], and a second space (see space accommodating cable [76] delimited by dotted lines in annotated Figure 3 above labeled [H]) is formed among the main surface [A], the second side [14], the sidewall [C] of the first channel [48, 60], and the sidewall [D] of the second channel [50, 62] (col. 3 lines 4-19 and annotated Figure 3 above).
Regarding claim 10, Lecinski discloses a fan frame [10], comprising: a body [12, 26, 28, 30] having a main surface (bottom plate of mounting body portion [12] labeled [A]; see annotated Figure 3 above for all reference letters) and one side [16] perpendicular to the main surface [A], wherein a first channel [48, 60] and a second channel [50, 62] adjacent to the first channel [48, 60] are formed in the body [12, 26, 28, 30], and a space see space accommodating mounting plate [54] delimited by dotted lines in annotated Figure 3 below labeled [B]) is formed among the main surface [A], the side [16], a sidewall [C] of the first channel [48, 60], and a sidewall [D] of the second channel 50, 62], and the space [B] communicates with the external environment (col. 3 line 4 - col. 5 line 28, Figures 1a-5b, and annotated Figure 3 above).
Regarding claim 11, Lecinski discloses the fan frame as claimed in claim 10, wherein the body [12, 26, 28, 30] further comprises an upper portion [26, 28, 30] and a lower portion [12], the upper portion [26, 28, 30] and the lower portion [12] each have a connecting structure [58, 66], and the upper portion [26, 28, 30] and the lower portion [12] are integrated by the connecting structures [58, 66] (col. 3 lines 4-11, 53-60, col. 5 lines 17-20, and Figures 3-5b).
Regarding claim 12, Lecinski discloses the fan frame as claimed in claim 10, further comprising a cover plate [42] disposed on the body [12, 26, 28, 30] and covering the space [B] (col. 4 lines 52-65, Figures 1a, 1c, 1d, 2, and annotated Figure 3 above).
Regarding claim 13, Lecinski discloses the fan frame as claimed in claim 12, wherein the cover plate [42] extends to the sidewall [C, D] (col. 4 lines 52-65, Figures 1a, 2, and annotated Figure 3 above).
Regarding claim 14, Lecinski discloses the fan frame as claimed in claim 10, wherein the body [12, 26, 28, 30] further has another side [14] that is parallel to the side [16] of the body [12, 26, 28, 30], and another space (see space accommodating cable [76] delimited by dotted lines in annotated Figure 3 above labeled [H]) is formed among the main surface [A], the other side [14], the sidewall [C] of the first channel [48, 60], and the sidewall [D] of the second channel [50, 62] col. 3 lines 4-19 and annotated Figure 3 above).
Regarding claim 15, Lecinski discloses the fan frame as claimed in claim 10, further comprising a cover plate [42] disposed on the body [12, 26, 28, 30] and partially covering the space [B] for maintaining the communication between the space [B] and the external environment (col. 4 lines 52-65, Figures 1a, 1c, 1d, 2, and annotated Figure 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Lecinski as applied to claim 4 above, and further in view of Horng et al. (US 2018/0142708 A1; hereinafter Horng).
Regarding claim 5, Lecinski does not disclose the ribs having a jagged structure disposed on one side of the ribs.  Horng, however, teaches a similar fan frame [1], comprising: a plurality of ribs [3], wherein the ribs [3] have a jagged structure [31] disposed on one side (see x-direction in Figure 8) of the ribs [3] (paragraphs 0050, 0058-0059, 0061-0062, and Figures 5 and 8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Lecinski’s ribs to have a jagged structure on one side of the ribs because Horng teaches that this configuration reduces the vibration of the impeller that is transmitted to the outside of the fan through the fan frame (paragraph 0007).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nakamura (US 2001/0018022 A1), Horng et al. (US 2012/0045325 A1), Lecinski et al. (US 5,997,266), Plant (US 5,649,587), and Hunt (US 6,491,502 B2) which all disclose fan frames with at least two fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746